DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on May 16, 2022 is acknowledged.  The traversal is on the grounds that the independent claim 1 has been amended to include a technical feature which is “the arrangement of a channel between two reservoirs that allows for a … heater [that] is controlled to oscillate the liquid volume within the channel by alternatively heating the thermally expandable fluid in the first and second reservoirs” which is also recited in claims 10 and 13 (page 7, Response).  This is not found persuasive because the invention as claimed is rendered obvious as presented below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 16, 2022.
Information Disclosure Statement
The IDS received on February 12, 2021 is proper and is being considered by the Examiner.
The Office points out that the foreign patent document WO 03/012406 A1, published February 2003; IDS document 2) appears to contain two different specifications and drawings.  For the record, all references made to this patent document is referenced to the second specification and drawing sets, not the first set.
Drawings
The drawings received on February 12, 2021 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite for the following reasons.
Claim 1 recites the phrase, “a first reservoir to contain a thermally expandable fluid”; and the phrase, “a second reservoir to contain a thermally expandable fluid”.  The italicized phrase is an intended usage and therefore, the device need not necessarily comprise the expandable fluid.  However, claim 1 subsequently recites the phrase, “a liquid volume to obstruct the channel”, which cannot be established if the first and the second reservoirs are not occupied by some expandable fluid or some fluid which is immiscible with the liquid volume (i.e., obstruction cannot occur).  To exacerbate the confusion, the claim also recites the phrase, “heater is controllable to oscillate the liquid volume within the channel by … heating the thermally expandable fluid in the fluid and second reservoirs.”
Therefore, it is confusing whether the claimed microfluid device actually comprises the thermally expandable fluid in the first and the second reservoirs.
Amending claim 1 to actively recite that the reservoirs “comprise” the thermally expandable fluid would overcome the rejection.
Claims 2-9 are indefinite by way of their dependency on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parunak et al. (WO 03/012406 A1, published February 13, 2003; IDS ref).
With regard to claim 1, Parunak et al. teach a microfluidic device (“method for moving samples, such as fluids, within a microfluidic system”, page 2, lines 18-19) comprising the below structure (reproduced from Figure 4):

    PNG
    media_image1.png
    499
    955
    media_image1.png
    Greyscale
As seen, the microfluidic device comprises: 
a first reservoir to contain a first thermally expandable fluid (see reservoir 168; “[a]ctuator 168 provides a motive force that moves the enriched particle sample from enrichment zone 931 … actuation of a heat source 975, which is in thermal communication with a volume of gas 977 …”, page 15, lines 3-6);
a second reservoir to contain more thermally expandable fluid (see element 170; “gas actuator 170 …”, page 16);
a heater to selectively heat the thermally expandable fluid in either of the reservoirs (elements 975 and the same heat source found within 170; “gas pressure is preferably provided by the actuation of a heat source 958”, referring to Figure 8a which contains a detailed structure);
a channel extending between the two reservoirs (see the channel 900 connecting at least the two reservoirs); and
a liquid volume to obstruct the channel (“sample introduction channel 929 to allow fluid to flow into the enrichment zone”, page 12, lines 29-30; enrichment zone is a channel which is located between the two reservoirs (977 and 170) and the sample is liquid volume to obstruct the channel), 
wherein the heater is controllable to oscillate liquid volume within the channel by alternatively heating the thermally expandable fluid in the first and second reservoirs (each heaters found on the reservoirs are heated to expand the gas to control movement of the liquid sample; see “[a]ctuator 168 provides a motive force that moves the enriched particle sample from enrichment zone 931 … 168 is a gas actuator, which provides a gas pressure upon actuation of a heat source 975, which is in thermal communication with a volume of gas 977”, page 15, lines 3-6; “gas actuator 170 is actuated … gas pressure is preferably provided by the actuation of a heat source 958, which heats a volume of gas associated with gas actuator”, page 17, lines 9-12).
With regard to claim 2, the thermally expandable fluid is gas (see above).
With regard to claim 3, the liquid volume comprises a primer (“microdroplet of reagent moves downward toward … reagent mixing zone … lysed sample and reagent material are mixed in the form of microdroplets …”, page 21, line 30 to page 22, line 7; “mixed lysed cell sample and reagents are received within a DNA manipulation zone 971 of DNA manipulation module 162 … Module 162 can perform, for example … PCR amplification of nucleic acids present within the lysed cell sample”, page 22, lines 18-22).
With regard to claim 4, the channel further comprises a first heating zone (“DNA manipulation zone is configured with heat sources under control of computer 127 to allow thermal cycling of DNA manipulation zone during amplification”, page 22, lines 25-27).
Therefore, the invention as claimed is deemed anticipated by Parunak et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al. (Analytical Chemistry, 2001, vol. 73, pages 2018-2021) in view of Parunak et al. (WO 03/012406 A1, published February 13, 2003; IDS ref).

    PNG
    media_image2.png
    382
    841
    media_image2.png
    Greyscale
With regard to claim 1, Chiou et al. teach a device which is reproduced below (from Figure 1):
As seen, the device comprises:
a first reservoir (P1) and a second reservoir (P2), a channel extending between the two reservoirs (see the channel connecting the two reservoirs), a liquid volume to obstruct the channel (see sample plug; “1-L drop, or ‘plug’, that moves inside of an otherwise oil-filled 1-mm-i.d. x 1/16-in.-o.d. PTFE capillary”, page 2019, 1st column, 1st paragraph).
With regard to claim 2, the movement of the plug is induced by air (which is expandable and gas (“[e]ach reservoir is connected through computer-controlled solenoid valves to a 5 psig, 7.5 psig, and atmospheric pressures”, page 2019, 2nd column, 2nd paragraph; “[p]ressure differentials across the reservoirs produce plug motion …”, page 2019, 2nd column, 3rd paragraph).
With regard to claim 3, the liquid volume comprises a primer (“[t]he PCR mix is in the form of a 1-L drop, or ‘plug’”, page 2019, 1st column, 2nd paragraph).
With regard to claim 4, the channel further comprises a first heating zone at a first temperature (see T1, also [e]ach heat block is a ½-in. cube machined out of aluminum …”, page 2019, 1st column, bottom paragraph; “independently adjustable denaturing, annealing, and extension conditions”, page 2019, 1st column, 1st paragraph).
With regard to claim 5, the channel further comprises a second heating zone at a second temperature, the first heating zone and the second heating zone being separated by an unheated portion of the channel (see T1, T2, and T3; also, “spacing between adjacent blocks to thermally insulate each zone”, page 2019, 1st column, bottom paragraph).
With regard to claim 9, optical sensor is between two adjacent heating zones (see photodiodes above; “photodiode is placed on either side of each block … capture the laser scatter, and their signals are amplified, filtered, and reported by to the computer”, page 2019, 2nd column, 4th paragraph).
While Chiou et al. employs pressure driven movement of the PCR plug within the channel connecting the two reservoirs which provide said pressure, the artisans do so via solenoid means, and not by heating means.
Consequently, the first and the second reservoirs do not comprise a heater that selectively heat said reservoirs (claim 6).
Chiou et al., while teaching that PCR emulsion droplet is shuttled back and forth across three different temperature zones, do not explicitly state that more than one emulsion droplets are present and shuttled (claims 7 and 8).
Parunak et al. teach that sample plugs on a channel can be moved via application of pressure driven flow, wherein the pressure is applied by heating a reservoir connected to the channel.
“[a]ctuator 168 provides a motive force that moves the enriched particle sample from enrichment zone 931 … 168 is a gas actuator, which provides a gas pressure upon actuation of a heat source 975, which is in thermal communication with a volume of gas 977” (page 15, lines 3-6)

“gas actuator 170 is actuated … gas pressure is preferably provided by the actuation of a heat source 958, which heats a volume of gas associated with gas actuator” (page 17, lines 9-12).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chiou et al. with the teachings of Parunak et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  
As discussed above, Chiou et al. already teach a device which performs an amplification reaction by shuttling a PCR reaction drop within an immiscible oil within the channel, by application of pressure differences from reservoirs which flank the channel.
The artisans explicitly teach that the increase in the pressure via one reservoir shuttles the PCR reaction mixture emulsion within the oil medium through a channel comprising three different temperature conditions typically employed in a PCR reaction, and that the pressure is applied from the opposing reservoir to shuttle the reaction emulsion back and forth.
While Chiou et al. did not explicitly suggest that other prior art known means of providing the pressure necessary to shuttle the reaction mixture emulsion within the device of Chiou et al., said one of ordinary skill in the art would have recognized that means such as heating of gas within a reservoir, as disclosed by Prunak et al. would have also provided the same necessary pressure to move the reaction mixture emulsion of Chiou et al.
Given that Prunak et al. already demonstrated that liquid sample volumes can be moved and manipulated within a channel connected to a reservoir comprise gas which can be heated, said one of ordinary skill in the art would have predicted such means would also predictably provide the same pressure required to move the sample in Chiou et al.’s device.
Lastly, with regard to providing more than a single emulsion droplet within the channel of Chiou et al., doing so would have been an obvious application of amplifying more than one sample, each of which is emulsified in different droplets.  The art of emulsion PCR had been well established before the effective filing date of the claimed invention, and when coupled with Chiou et al.’ already teaching that their device is configured to perform PCR reaction an emulsion droplet, one of ordinary skill in the art would have expected that additional emulsion droplets could be amplified within channel comprising the oil medium.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        June 17, 2022
/YJK/